DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-6, and 8-13 are pending in this application. Claims 1, 4, 8-9, and 12-13 have been examined on the merits. Claims 5-6, 10, and 11 have been withdrawn by the applicant. Claims 2-3 and 7 have been cancelled by the applicant.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The novel limitation “within a gap” in claim 1 changes the scope of the claim set enough to warrant a new ground of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US 5,450,894 (referred to as Inoue).
Regarding claim 1, Inoue discloses a vehicle cabin airflow forming device (airflow forming device depicted in at least fig. 125) comprising:
an airflow forming unit (at least one of blower fan 74 and blower fan 653)
configured to, when the vehicle cabin airflow forming device is operated, form airflows (at least air flows f11, f12, and f13)
circulating around a seating space of one of a plurality of seats (see at least figs. 123-125.)
provided in the vehicle cabin (see fig. 125)
and aligned in the vehicle lateral direction (see fig. 123);
the airflows circulating around the seating space (see fig. 125)
as viewed from a front side of the seat (fig. 123 and 125 discloses air circulating around the seat at least partially from the front side when air flows around the seat after exiting outlet 60),
and form, as part of the airflows, an ascending airflow (airflow f12)
on one lateral side of the seating space (fig. 123 discloses outlet 60, which produces airflow f12, being located on the lateral side of a seating space),
and a descending airflow (airflows f11 and f13)
on the other lateral side of the seating space (figs. 123 and 125 discloses air flowing from top outlet 655 flowing towards the lateral side of the seat opposite to outlet 60. Additionally, col. 50, lines 37-42 discloses inlet 650 intaking air from the area surrounding it which would include the lateral side of the seat opposite to inlet 60);
wherein the airflow forming unit includes an airflow generating unit (unit formed by top duct 70 and fan 653; unit formed from bottom duct evaporator, air mix damper, heater core 80, and fan 74)
in a flow path of the airflows (see fig. 125),
the airflow generating unit being configured to generate airflows (see col. 50, lines 28-33 and lines 37-42)
by sucking air in the flow path and blowing the air into the flow path (see fig. 125);
wherein the airflow generating unit includes a first airflow generating unit (unit formed by top duct 70 and fan 653)
and a second airflow generating unit (unit formed from bottom duct evaporator, air mix damper, heater core 80, and fan 74),
and the first airflow generating unit includes: an upper suction port (top inlet 72)
that is provided on a vehicle ceiling side (see fig. 125)
and into which air forming the ascending airflow is sucked (see fig. 125);
an upper blowing port (top outlet 655)
that is provided on the vehicle ceiling side (see fig. 125)
and from which air forming the descending airflow is blown out (see fig. 125);
and an upper blower (fan 653)
configured to suck air in the vehicle cabin from the upper suction port (see fig. 125)
and blow out the air from the upper blowing port (see fig. 125)
into the vehicle cabin (see fig. 125),
and the second airflow generating unit includes: a lower suction port (recirculation inlet 650)
provided on a vehicle floor side (see fig. 125)
and into which air forming the descending airflow is sucked (see fig. 125);
a lower blowing port (bottom outlets 60)
provided on one lateral side of the seating space (see fig. 123)
and from which air forming the ascending airflow is blown out (see fig. 123)
the lower blowing port its positioned within a gap (see fig. 123)
between two seats of the plurality of seats in the vehicle cabin (see fig. 123)
in the lateral direction (see fig. 123);
and a lower blower (blower 74)
configured to suck air in the vehicle cabin (see col. 50, lines 19-27)
from the lower suction port (see fig. 125)
and blow out the air from the lower blowing port (see fig. 125)
into the vehicle cabin (see fig. 125).
Regarding claim 4, Inoue discloses the invention of claim 1 and Inoue further discloses wherein the other lateral side is located on a side of a closing position of a door (fig. 123 discloses a door being located on the lateral side of the seat opposite to outlet 60) configured to open and close a door opening (the function of opening and closing an opening is inherent to a door) for occupant ingress-egress (fig. 123 discloses the size and placement of the door to be capable of allowing occupant ingress and egress).
Regarding claim 8, Inoue discloses the invention of claim 1 and Inoue further discloses wherein the upper suction port extends in a vehicle front-rear direction (see fig. 125).
Regarding claim 9, Inoue discloses the invention of claim 1 and Inoue further discloses wherein the upper blower is configured to suck air from the vehicle cabin (see fig. 125) into the upper suction port (see fig. 125) and blow out the air from the upper blowing port (see fig. 125) toward the lower suction port (see fig. 125) in the vehicle cabin (see fig. 125); and the lower blower (see fig. 125) is configured to suck air from the vehicle cabin (see fig. 125) into the lower suction port (see fig. 125) and blow out the air from the lower blowing port (see fig. 125) toward the upper suction port (see fig. 125) in the vehicle cabin (see fig. 125).
Regarding claim 12, Inoue discloses the invention of claim 1 and Inoue further discloses wherein the gap is provided between a seat cushion of the two seats (see fig. 125).
Regarding claim 13, Inoue discloses the invention of claim 1 and Inoue further discloses further comprising a lower partitioning member (wall of outlet 60) extending along a seat front-rear direction (see fig. 123) between the two seats of the plurality of seats (see fig. 123) at a level of an upper part of a seat cushion of the two seats (fig. 123 discloses the wall of outlet 60 extending to the top level of the seat cushion), the lower blowing port formed in the lower partitioning member (see figs. 123 and 125).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,279,206 (Mueller et al.) discloses a personalized air conditioning system within a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762